Citation Nr: 1403815	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  05-17 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hammertoes of the left foot, for the rating period prior to January 30, 2012.

2.  Entitlement to higher initial disability ratings for human immunodeficiency virus (HIV)-related illness, currently evaluated as 10 percent disabling, effective April 1, 2004, and as 30 percent disabling, effective May 14, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for twenty years on active duty from March 1984 to March 2004.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision of the RO that, in pertinent part, granted service connection for hammertoes of the left foot evaluated as 0 percent (noncompensable) disabling; and granted service connection for HIV-related illness evaluated as 10 percent disabling-each effective April 1, 2004.  The Veteran timely appealed for higher initial ratings.

In September 2007, the Board denied each of the Veteran's claims for higher disability ratings for service-connected hammertoes of the left foot and for service-connected HIV-related illness.  

The Veteran appealed the September 2007 Board decision to the United States Court of Appeals for Veterans Claims (hereinafter, the Court).  In a December 2008 Order, the Court granted a joint motion for partial remand, vacating those portions of the September 2007 Board decision that denied higher initial ratings, and remanding the matters for additional proceedings.

Consistent with the Court's Order, the Board remanded each of the matters for additional development in August 2009, September 2011, November 2011, and November 2012.  Subsequently, the matters were returned to the Board; and in April 2013, the Board granted a 10 percent disability rating for service-connected hammertoes of the left foot, effective January 30, 2012, and remanded the issue of a higher initial rating for service-connected HIV-related illness for additional development.  The Veteran again appealed to the Court.

In a December 2013 Order, the Court granted the joint motion for partial remand, vacated the portion of the April 2013 Board decision that denied an initial compensable evaluation for hammertoes of the left foot prior to January 30, 2012, and remanded the matter to the Board for additional proceedings.

The Board notes that, in October 2013, VA's Appeals Management Center (AMC) increased the disability evaluation to 30 percent for HIV-related illness, effective May 14, 2013.  Because higher evaluations are available for the service-connected disability both before and after May 14, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  Throughout the rating period prior to January 30, 2012, the Veteran's hammertoes of the left foot have by manifested by painful motion and tenderness involving the second, third, fourth, and fifth toes; X-ray evidence of arthritis of minor group joints, or functional loss equivalent to moderate foot injury has not been demonstrated.

2. Throughout the course of the appeal, the Veteran's HIV-related illness has been manifested by symptoms consistent with recurrent constitutional symptoms, intermittent diarrhea, constipation, and episodes of thrush; however, refractory constitutional symptoms or pathological weight loss, or the development of AIDS-related opportunistic infection or neoplasm are not shown at any time.

 
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability evaluation, for the rating period prior to January 30, 2012, for hammertoes of the left foot are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5282, 5284 (2013).

2.  The criteria for an initial 30 percent, but no higher, evaluation for HIV-related illness, for the period from April 1, 2004, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.14, 4.88b, Diagnostic Code 6351 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran's claim arises from his disagreement with the initial evaluations assigned following the grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to the claims for higher initial disability ratings have been obtained, to the extent possible.  The RO and AMC provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to the claims.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of foot pain and HIV-related illness.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.


A.  Hammertoes of the Left Foot

Service connection has been established for hammertoes of the left foot.  The Veteran's left foot disability is rated as 0 percent (noncompensable) disabling, for the rating period prior to January 30, 2012, under Diagnostic Code 5282.

A noncompensable rating is warranted for hammertoe of single toes.  A 10 percent rating is assigned when there is hammertoe of all toes of the foot without claw foot. 38 C.F.R. § 4.71a, Diagnostic Code 5282.

Alternatively, ratings for foot disability are available for metatarsalgia (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), and malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283).

Pursuant to Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation.  A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating), or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle; a 30 percent rating is contemplated in cases of marked deformity. See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.

Service treatment records at the time of the Veteran's retirement examination in March 2004 show complaints of foot trouble, and that the Veteran was unable to extend fully the toes on his left foot.  The examiner noted hammertoes of left foot, not considered disabling; and that a surgical release was recommended, but that the Veteran declined.

In June 2005, the Veteran described his left foot condition as hammertoes and claw toes.  He indicated that walking, jogging, or just prolonged standing caused intense pain in the joints of his feet; and that he experienced pain daily in his feet.

The report of a May 2004 VA (contract) examination revealed a history of hammertoes of the left foot.  The Veteran reported no problems with his feet at rest, but that he had pain and stiffness on standing and walking.  He reported that, whenever he ran or jogged, too much pressure was applied to the area, causing a lot of pain in the middle toes of his left foot.  The Veteran reported that he ran four-to-five miles every one-to-two weeks.

Examination of the Veteran's feet in May 2004 revealed calluses under the metacarpal phalangeal joints of the first and fifth toes.  There was no evidence of painful motion, edema, disturbed circulation, atrophy, or tenderness.  There was some slight tenderness of the calluses and the toes.  Dorsiflexion of the toes produced pain in some toes.  There was limitation of dorsiflexion of the ankle due to surgery that was done in childhood.  Palpation of the metatarsal heads of the toes produced a moderate amount of tenderness.  He had hammertoes of the second, third, and fourth toes.  There was no evidence of Morton's neuroma.  The Veteran had no significant hallux valgus or hallux rigidus.  He had no problems with standing and walking.   X-rays revealed hammertoes, slight hallux valgus, and possible flattening of the plantar angle; there was no fracture or bone destruction.  The diagnosis was hammertoes of the left foot.

During a January 2012 VA examination, the Veteran reported pain on use of the feet, without swelling; and that his symptoms were not relieved by arch supports.  He reported extreme tenderness of the plantar surface of the feet.  There was objective evidence of marked pronation affecting both feet, with weight-bearing line falling over or medial to the great toe.  Degenerative or traumatic arthritis was documented in the left foot.  The examiner noted that the Veteran's foot condition impacted his ability to exercise, stand, and walk for long periods of time.  Examination revealed hammertoes of the second, third, fourth, and fifth toes.  There was no acquired claw foot.  Findings included pes planus with pronation, heel spur syndrome, and plantar fasciitis of both feet.

Here, throughout the rating period prior to January 30, 2012, the Veteran has consistently reported pain in his left foot.  Examiners have noted weakness of the left foot, which has been attributed to a childhood surgery.  While there is evidence of painful motion on dorsiflexion of some toes, X-ray evidence does not reveal arthritis or degenerative changes involving groups of minor joints of the left foot prior to January 30, 2012.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

That notwithstanding, the Court has also determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2013).  To the extent that the Veteran has reported daily pain in his feet with running, walking, and prolonged standing, his statements are deemed credible and probative.  However, functional loss has not been demonstrated.  Specifically, the Veteran has been able to run miles weekly, albeit with pain.  The overall evidence prior to January 30, 2012, does not reflect moderate injury of the left foot to warrant a compensable rating under Diagnostic Code 5284.  Nor is there evidence of metatarsalgia, hallux valgus, hallux rigidus, or malunion or nonunion of tarsal or metatarsal bones to warrant a compensable disability rating under any other applicable Diagnostic Code.  

Again, the evidence has not reflected hammertoes of all toes of the left foot at any time to warrant a compensable rating under Diagnostic Code 5282.

For the foregoing reasons, an initial compensable disability evaluation for the Veteran's hammertoes of the left foot, for the rating period prior to January 30, 2012, is not warranted.

B.  HIV-Related Illness

Service connection has been established for HIV-related illness.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.88b, Diagnostic 6351, as initially 10 percent disabling; and as 30 percent disabling, effective May 13, 2013.

Pursuant to Diagnostic Code 6351, a noncompensable rating is assigned when the disease is asymptomatic, following the initial diagnosis of HIV infection, with or without lymphadenopathy or decreased T4 count.  A 10 percent rating is assigned following the development of definite medical symptoms, a T4 count of 200 or more but less than 500, and on approved medication(s), or with evidence of depression or memory loss with employment limitations.  A 30 percent rating is assigned when there are recurrent constitutional symptoms, intermittent diarrhea, and on approved medication, or the minimum rating with a T  cell count of less than 200, or hairy cell leukoplakia, or oral candidasis. A 60 percent rating is assigned when there are refractory constitutional symptoms, diarrhea, and pathological weight loss, or the minimum rating following the development of AIDS related opportunistic infection or neoplasm.  A 100 percent rating is assigned for AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems, or HIV related illness with debility and progressive weight loss, without remission, or a few or brief remissions. 

The term "approved medication(s)" includes medications prescribed as part of a research protocol at an accredited medical institution.  Psychiatric or central nervous manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluations results, but not in combination with percentages assignable under Diagnostic Code 6351.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351, Notes 1 and 2 (2013).
 
Records show that the Veteran was hospitalized in June 1993 with complaints of diarrhea five times daily and vomiting four times daily, with fever.  HIV testing at that time was negative.  He reported to the Emergency Room in May 1995, with fever and cough; diagnosis then was acute pneumonitis.  

Service treatment records show that the Veteran first was diagnosed in July 1996 with HIV-related illness.  

The report of a May 2004 VA (contract) examination reflects no findings of AIDS.  At that time the Veteran reported having low red and white blood cell counts, which made him tired all the time and caused rashes to appear.  The Veteran described developing eczema, and being more susceptible to catching colds.  He reported having diarrhea, depression, and rashes.  He reported continuous treatment with medications to increase his T cells and help lower the viral load, for him to live longer.  Regarding functional impairment, the Veteran reported feeling "anemic all the time;" and was always tired with low energy; he exercised and ate healthy to combat it, and lost time from work twice in the last year.

Diagnostic testing in May 2004 revealed a white blood cell count of 3100 with 48 percent granulocytes, 41 percent lymphocytes, 11 percent monocytes, hemoglobin 13.6, hematocrit 41 percent, MCV 105 (normal being 80 to 98), and MCH 35.4 (normal being 26 to 32).  Comprehensive metabolic panel was normal.

In June 2005, the Veteran reported that his medications adversely affected him and caused his energy level on some days to get very low.  He reported became extremely fatigue.  The Veteran also reported experiencing scaly skin, rashes, and minor blistering; and reported having episodes of thrush since October 2000, which prescribed medication seems to have controlled.  The Veteran also reported constant insomnia and bouts of depression, as well as diarrhea.

During a VA examination in January 2012, the Veteran reported that his energy levels and appetite have improved with medications; and that his cell counts increased.  His medications were changed in 2011, and are "working."  He reported having loose stool once monthly, and tended toward constipation the rest of the time.  He reported no yeast or thrush, and no lung disease.  The Veteran also reported that he is not prone to getting community acquired infections; and reportedly had not ever been diagnosed with opportunistic infections, such as pneumocystis or tuberculosis.  His weight was stable, and ranged between 185 pounds to 190 pounds.  He reported no night sweats or fever or chills since 2009, during which year he reported a single episode of night sweats.  The Veteran reported "no symptoms" pertaining to his HIV-related illness, as long as he is on medications.  He reported that his last T4 cell count was less than 500.

The January 2012 examiner found that the Veteran had no mental health condition, and that his cognition and mental status were both excellent; and that the Veteran's HIV-related illness was asymptomatic, and did not impact his ability to work.  His T4 cell count was not of record. 

The report of a May 2013 VA examination reflects recurrent constitutional symptoms (fever, weight loss, fatigue, malaise, decreased appetite, etc.) attributable to his HIV-related illness.  Intermittent diarrhea was noted, as well as mild vomiting.  Neither complications nor opportunistic infections nor mental health disorders attributable to his HIV-related illness were found.  The examiner found the Veteran's HIV-related illness was asymptomatic.
   
Based on the evidence, the Board finds that, giving the Veteran the benefit of the doubt, the criteria for an initial 30 percent disability evaluation are met throughout the course of the appeal.  In this regard, the Board concludes that the Veteran's credible complaints of symptoms such as fatigue, diarrhea, constipation, and episodes of thrush are consistent with recurrent constitutional symptoms contemplated by a 30 percent evaluation.  However, there is no evidence of refractory constitutional symptoms, pathological weight loss, or the development of AIDS-related opportunistic infection or neoplasm as contemplated by higher evaluations.  Nor is there evidence of depression or other mental health disorders affecting  employment, to warrant evaluation under any other diagnostic code.

While the Board acknowledges that the Veteran contends that his HIV-related illness is more disabling than contemplated by the currently assigned evaluations, there is no evidence that the Veteran's symptoms at any time warrant more than a 30 percent evaluation under Diagnostic Code 6351.  Here, the Board gives more weight to the clinical findings rendered by a medical professional, as set forth in the examination reports and treatment records, than to the Veteran's lay statements. 

For the foregoing reasons, an initial 30 percent, but no higher, evaluation is warranted for the Veteran's HIV-related illness.

C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected hammertoes of the left foot and HIV-related illness are adequate in this case.  Specifically, the diagnostic criteria for foot disabilities and for infectious diseases adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable disability evaluation, for the rating period prior to January 30, 2012, for hammertoes of the left foot is denied.

An initial 30 percent disability evaluation for HIV-related illness, for the period from April 1, 2004, is allowed, subject to the regulations governing the award of monetary benefits.

A disability rating in excess of 30 percent for HIV-related illness is denied.





____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


